REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 4, 2007, by and among The X-Change Corporation, a Nevada
corporation (the “Company”), and the initial Holders named on the signature
pages hereto, and Tejas Securities Group, Inc. (“Tejas”). The initial Holders
have agreed to purchase from the Company, pursuant to the Purchase Agreement (as
defined below), the Notes (as defined below) convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
Warrants (as defined below).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”), by and among the Company, AirGATE
Technologies, Inc., a Texas corporation, and the initial Holders. In order to
induce the initial Holders to purchase the Notes and Warrants, and for the
benefit of the Holders from time to time of the Registrable Securities (as
defined below), the Company has agreed to provide the registration rights set
forth in this Agreement.

Section 1. Definitions.

(a) As used in this Agreement, the following terms shall have the meanings set
forth below:

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in the State of
Texas are authorized or required by Law or governmental action to close.

“Common Stock” means shares of the Company’s common stock, par value $0.001 per
share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Form S-3” means such form under the Securities Act as is in effect on the date
of this Agreement or any successor registration form under the Securities Act
subsequently adopted by the SEC that permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

“Fully-Diluted Common Stock” shall mean, at any time, the then outstanding
shares of Common Stock plus (without duplication) all shares of Common Stock
issuable (at the time or upon passage of time or the occurrence of future
events) upon the exercise, conversion or exchange of all then-outstanding
rights, warrants, options, convertible securities, or other rights or securities
convertible into, directly or indirectly, Common Stock, including all Common
Stock issuable upon the conversion of the Notes and exercise of the Warrants.

“Holder” means any person holding Registrable Securities, or any assignee of
record of such Registrable Securities to whom the rights under this Agreement
have been duly assigned in accordance with this Agreement; provided, that for
purposes of this Agreement, a holder of a Note and a Warrant shall be deemed to
be the Holder of the number of shares of Common Stock issuable upon conversion
of such Note or exercise of such Warrant, as applicable.

“Notes” mean, collectively, all of the Senior Secured Convertible Term
Notes—Tranche A and Senior Secured Convertible Term Notes—Tranche B sold
pursuant to the Purchase Agreement.

The terms “register,” “registration,” and “registered” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and pursuant to Rule 415 and the declaration or ordering of
effectiveness of such registration statement.

“Registrable Securities” mean (i) all the shares of Common Stock issued or
issuable upon the conversion of the Notes, (ii) all the shares of Common Stock
issued or issuable upon the exercise of the Warrants and (iii) any shares of
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the Notes
or the Common Stock described in clause (i) or clause (ii) above; excluding, in
all cases, any securities sold by a person in a transaction in which rights
under this Agreement are not assigned in accordance with this Agreement or any
securities sold in a registered public offering under the Securities Act or sold
pursuant to Rule 144 promulgated under the Securities Act.

The number of shares of “Registrable Securities then outstanding” shall mean the
aggregate number of shares of Common Stock that are Registrable Securities and
(i) are then issued and outstanding or (ii) are then issuable pursuant to the
exercise or conversion of then outstanding and then exercisable options,
warrants, or convertible securities, including conversion of the Notes or
exercise of the Warrants.

“Registration Expenses” mean all expenses incurred in effecting any registration
pursuant to this Agreement, including, without limitation, all registration,
qualification, and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, and
expenses of any regular or special audits incident to or required by any such
registration, but excluding underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities.

“Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for offering securities on a continuous or delayed basis.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means any corporation more than fifty percent (50%) of the
outstanding voting securities of which are owned by the Company or any
Subsidiary, directly or indirectly, or a partnership, limited liability company
or other entity in which the Company or any Subsidiary is a general partner,
manager or holds interests entitling it to receive more than fifty percent (50%)
of the profits or losses of the partnership, limited liability company or other
entity.

“Warrants” mean, collectively, all of the Tranche A Warrants (as defined in the
Purchase Agreement) and Tranche B Warrants (as defined in the Purchase
Agreement) sold pursuant to the Purchase Agreement.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

          TERM   SECTION
Advice
    5  
Agreement
  Preamble
Board
    2 (f)
Common Stock
  Preamble
Company
  Preamble
Damages
    9 (a)
Demand Request
    2 (a)
Effectiveness Period
    2 (c)
Effectiveness Target Date
    2 (c)
Event
    14  
Filing Date
    2 (a)
Final Prospectus
    9 (d)
Initiating Holder
    2 (a)
Purchase Agreement
  Preamble
Requesting Holder
    2 (b)
Suspension Notice
    5  
Tejas
  Preamble
Tejas Warrants
    16  
Violation or Violations
    9 (a)

(c) Other Definitional and Interpretative Matters. Unless otherwise expressly
provided or the context otherwise requires, for purposes of this Agreement, the
following rules of interpretation apply:

(i) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period is excluded. If the last day of such period is a non-Business Day,
the period in question ends on the next succeeding Business Day.

(ii) Currency. Any reference in this Agreement to $ means U.S. dollars.

(iii) Gender and Number. Unless the context otherwise requires, any reference in
this Agreement to gender includes all genders, and words imparting the singular
number only include the plural and vice versa.

(iv) Hereby and Similar Words. Unless the context otherwise requires, the words
“hereby,” “herein,” “hereinafter,” “hereof,” and “hereunder” refer to this
Agreement as a whole and not merely to the provision in which such words appear.

(v) Including. The word “including,” or any variation thereof, means “including,
without limitation” and does not limit any general statement that it follows to
the specific or similar items or matters immediately following it.

(vi) Parties to this Agreement. Any reference in this Agreement to the “parties”
to this Agreement means the signatories to this Agreement and their successors
and permitted assigns, and does not include any third party.

Section 2. Requested Registration.

(a) If the Company shall receive, at any time after one-hundred eighty
(180) days after the date hereof, a written request (a “Demand Request”) from
any of the Holders (each, an “Initiating Holder”) that the Company effect a
registration covering any of such Holder’s Registrable Securities then
outstanding, the Company shall, within sixty (60) calendar days of the receipt
of such written request (the “Filing Date”), effect the filing of a registration
statement in compliance with the terms set forth herein.

(b) Upon receipt of any Demand Request, the Company shall promptly (but in any
event within five (5) days) give written notice of such proposed registration to
all other Holders, who shall have the right, exercisable by written notice to
the Company within five (5) days of their receipt of the Company’s notice, to
elect to include in such registration such portion of such Holder’s Registrable
Securities then outstanding as may be requested. The Initiating Holders together
with all other Holders requesting to have such portion of such Holder’s
Registrable Securities then outstanding included in a registration in accordance
with the preceding sentence shall be deemed to be “Requesting Holders” for
purposes of this Agreement.

(c) The Company shall thereafter use its best efforts to, within one-hundred
eighty (180) days thereafter (the “Effectiveness Target Date”), have such
registration statement declared effective by the SEC pursuant to Rule 415 of the
Securities Act. The registration statement when declared effective (including
the documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Company shall not be required to file a
registration statement that the Company would otherwise be required to file
pursuant to this Section 2 if the selling Holders would be deemed to be
underwriters selling on behalf of an issuer under publicly announced
interpretations of the SEC interpreting Rule 415 of the Securities Act.

(d) The Company shall not be obligated to effect, or to take any action to
effect, any such registration pursuant to this Section 2:

(i) after the Company has initiated four (4) such registrations pursuant to
Section 2(a) and such registrations have been declared or ordered effective, and
the Holders are able to register and sell at least fifty percent (50%) of the
Registrable Securities requested to be included in such registration;

(ii) if the Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made under
Section 3 of this Agreement; or

(iii) during the first 180 days after the effective date of any registration
statement filed by the Company under Sections 2 or 3 hereof if the Requesting
Holders have been afforded the opportunity to register in such registration all
or a majority of their Registrable Securities.

(e) A registration will not count as a registration for purposes of
Section 2(d)(i) and (3)(iii) until it has become effective; provided, however,
that if, after it has become effective, an offering of Registrable Securities
pursuant to a registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental agency or court,
such registration will be deemed not to have been effected and will not count as
a registration for purposes of Sections 2(d)(i) and (3)(iii).

(f) Right to Defer Registration. Notwithstanding the foregoing, if the Company
shall furnish to the Holders a certificate signed by the president or chief
executive officer of the Company stating that in the good faith judgment of the
Board of Directors of the Company (the “Board”) it would be materially
detrimental to the Company and its stockholders for such registration to be
effected at such time, then the Company shall have the right to defer the filing
of the registration statement that the Company would otherwise be required to
file pursuant to this Section 2; provided, that the Company may not defer such
filing under this Section 2(f) more than once during any twelve (12) month
period and for a period of not more than ninety (90) days after receipt of the
request of the Holders under Section 2(a).

(g) Underwriting. If the Holders requesting a registration pursuant to
Section 2(a) intend to distribute the Registrable Securities covered by their
request by means of an underwriting, they shall so advise the Company as part of
their request made pursuant to Section 2(a). The underwriter will be selected by
the Company and shall be reasonably acceptable to seventy-five percent (75%) of
the Holders participating in the registration. Unless otherwise agreed by such
underwriters and seventy-five percent (75%) of the Holders participating in the
registration, no person may participate in any registration under this Agreement
that is underwritten unless such person (i) agrees to sell such person’s
securities on the basis provided in the proposed underwriting arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, and other documents required under the terms of such
underwriting arrangements; provided that no Holder shall be required to make any
representations or warranties to the Company or the underwriters other than
representations and warranties regarding such Holder and such Holder’s intended
method of distribution. Notwithstanding any other provision of this Section 2,
if the representative of the underwriters advises the Company in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the Company shall so advise all Holders of Registrable Securities
that would otherwise be underwritten pursuant to this Section 2, and the number
of shares of Registrable Securities that may be included in the underwriting
shall be allocated among all Holders in proportion (as nearly as practicable) to
the number of Registrable Securities requested by such Holders to be included in
the registration.

Section 3. Form S-3 Registration.

The Company shall use its reasonable best efforts to qualify for registration on
Form S-3. If, in accordance with Section 2 hereof, the Company receives a
written request from the Holders that the Company effect a registration on Form
S-3 with respect to all or a part of the Registrable Securities owned by such
Holders, then the Company shall, pursuant to Section 2(a), (b) and (c) hereof,
use its reasonable best efforts to effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all of the Holders’ Registrable
Securities; provided that the Company shall not be obligated to effect any such
registration, qualification, or compliance pursuant to this Section 3:

(i) if Form S-3 is not available for such offering;

(ii) if the Company shall furnish to the Holders a certificate signed by the
president or chief executive officer of the Company stating that in the good
faith judgment of the Board, it would be materially detrimental to the Company
and its stockholders for such Form S-3 Registration to be effected at such time,
in which event the Company shall have the right to defer the filing of the Form
S-3 registration statement that the Company would otherwise be required to file
pursuant to this Section 3; provided, that the Company may not defer such filing
under this Section 3 more than once during any twelve (12) month period and for
a period of not more than ninety (90) days after receipt of the request of the
Holders under this Section 3; or

(iii) if the Company has, within the twelve (12) month period preceding the date
of such request, already effected four (4) registrations on Form S-3 for the
Holders pursuant to this Section 3.

Section 4. Registration Procedures.

Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company shall
as expeditiously as possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best reasonable efforts to cause such
registration statement to become effective; provided, that before filing a
registration statement or prospectus or any amendments or supplements to a
registration statement or prospectus, the Company shall furnish to the Holders
and to counsel selected by the Holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review of such
Holders and counsel;

(b) prepare and file with the SEC such amendments, post-effective amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement and to keep such registration
statement effective for a period of up to one hundred eighty (180) days or any
lesser period of time in the event the distribution described in the
registration statement has been completed; provided, however, that in the case
of any registration statement on Form S-3 which relates to Registrable
Securities that are intended to be offered on a continuous or delayed basis,
such one hundred eighty (180) day period shall be extended, if necessary, to
keep the registration statement effective until such Registrable Securities are
sold, so long as Rule 415 permits an offering on a continuous or delayed basis;

(c) furnish to the Holders of Registrable Securities covered by such
registration and the underwriters of the Registrable Securities being registered
such number of copies of the registration statement, a prospectus, including a
preliminary prospectus, and each amendment and supplement to any such
prospectus, in conformity with the requirements of the Securities Act, any
documents incorporated by reference therein and such other documents as they may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder that are included in such registration or the
sale of such securities by such underwriters (it being understood that, subject
to Section 5 and the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each Seller and the underwriters in
connection with the offering and sale of the Registrable Securities covered by
the registration statement of which such prospectus, amendment or supplement is
a part);

(d) use commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders of
the Registrable Securities covered by such registration statement; use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which the registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each Holder to
consummate the disposition of the Registrable Securities owned by such Holder in
such jurisdictions; provided, that the Company shall not be required in
connection with such registration and qualification or as a condition to such
registration and qualification (i) to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions or
(ii) to subject itself to taxation in any jurisdiction;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering;

(f) notify each Holder of Registrable Securities covered by such registration
promptly after it shall receive notice thereof, of the time when such
registration statement has been amended or becomes effective or a supplement to
any prospectus forming a part of such registration statement has been filed;

(g) notify each Holder of Registrable Securities covered by such registration
statement promptly of any request by the SEC for the amending or supplementing
of such registration statement or prospectus or for additional information or,
at any time when a prospectus relating to such registration statement is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated in such prospectus or necessary to
make the statements in such prospectus not misleading in the light of the
circumstances then existing;

(h) prepare and file with the SEC promptly any amendments or supplements to such
registration statement or prospectus which, in the opinion of counsel for the
Company or the managing underwriter, is required in connection with the
distribution of the Registrable Securities covered by such registration;

(i) enter into such agreements (including underwriting agreements in the
managing underwriter’s customary form) as are customary in connection with an
underwritten registration;

(j) cause all such Registrable Securities registered pursuant to such
registration statement to be listed on each securities exchange on which similar
securities issued by the Company are then listed;

(k) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;

(l) make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement and any attorney,
accountant, or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents, and properties of the Company, and
cause the Company’s officers, directors, employees, and independent accountants
to supply all information reasonably requested by any such underwriter,
attorney, accountant, or agent in connection with such registration statement;

(m) furnish to each Holder of Registrable Securities covered by such
registration statement and the underwriters of the Registrable securities being
registered legal opinions of the Company’s counsel in customary form;

(n) furnish to each Holder of Registrable Securities covered by such
registration statement and the underwriters of the Registrable Securities being
registered auditors’ comfort letters in customary form;

(o) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction,
the Company shall promptly use its best efforts to obtain the withdrawal of such
order; and

(p) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first month after the effective date of the Registration
Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act.

Section 5. Suspension of Dispositions.

Each Holder agrees by acquisition of any Registrable Securities that, upon
receipt of any notice (a “Suspension Notice”) from the Company of the happening
of any event of the kind which, in the opinion of the Company, requires the
amendment or supplement of any prospectus, such Holder will forthwith
discontinue disposition of Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus, or until it is advised in
writing by the Company (the “Advice”) that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings which
are incorporated by reference in the prospectus, and, if so directed by the
Company, such Holder will deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice. In the event the Company gives a Suspension Notice, the time period
regarding the effectiveness of registration statements set forth in Section 4(b)
shall be extended by the number of days during the period from and including the
date of the giving of the Suspension Notice to and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus or the
Advice.

Section 6. Expenses of Registration.

All Registration Expenses incurred in connection with any registration,
qualification, or compliance pursuant to Sections 2 and 3 of this Agreement and
the reasonable fees and disbursements of one firm of counsel for the selling
Holders (which shall be selected by the Holders of seventy-five percent (75%) of
the Registrable Securities being included in any particular registration
statement), shall be borne by the Company; provided, however, that the Company
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 2 if the registration request is subsequently
withdrawn at the request of all of the Holders of the Registrable Securities to
be registered, in which case all Holders shall bear their pro rata portion of
such expenses. All underwriting discounts, selling commissions, and stock
transfer taxes relating to securities so registered shall be borne by the
Holders of such securities pro rata on the basis of the number of shares of
securities so registered on their behalf, as shall any other expenses in
connection with the registration required to be borne by the Holders of such
securities. Notwithstanding the foregoing, in no event shall the Company be
required to required to pay fees and disbursements of the one firm of counsel
for the selling Holders in excess of $20,000 for each registration or
qualification pursuant to Sections 2 or 3 of this Agreement.

Section 7. Furnish Information.

It shall be a condition precedent to the obligations of the Company to take any
action (other than the giving of notice) pursuant to Sections 2 and 3 that the
selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them, and the intended method of
disposition of such securities as shall be required to effect the timely
registration of their Registrable Securities.

Section 8. Delay of Registration.

No Holder shall have any right to obtain or seek an injunction restraining or
otherwise delaying any such registration as the result of any controversy that
might arise with respect to the interpretation or implementation of Section 2.

Section 9. Indemnification.

If any Registrable Securities are included in a registration statement under
Sections 2 and 3:

(a) By the Company. To the extent permitted by law, the Company shall indemnify
and hold harmless each Holder, the employees, advisors, agents, Affiliates,
representatives, partners, officers, and directors of each Holder, any
underwriter (as defined in the Securities Act) for such Holder, and each person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, costs,
expenses and liabilities, joint or several (including reasonable fees and
disbursements of legal counsel and other agents except as limited by
Section 9(c)) (collectively, “Damages”) to which they may become subject under
the Securities Act, the Exchange Act, or other federal or state law, insofar as
such Damages (or actions in respect of such Damages) arise out of or are based
upon any of the following statements, omissions, or violations (collectively,
“Violations” and, individually, a “Violation”):

(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained in such registration statement or any amendments
or supplements to such registration statement;

(ii) the omission or alleged omission to state in any such registration
statement a material fact required to be stated in such registration statement
or necessary to make the statements in such registration statement not
misleading; or

(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any federal or state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any federal or state
securities law in connection with the offering covered by such registration
statement;

and the Company shall reimburse each such Holder, partner, officer, director,
underwriter, or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, that the indemnity
agreement contained in this Section 9(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent (and only
to the extent) that it arises out of or is based upon a Violation that occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by a Holder or a partner, officer,
director, underwriter, agent or controlling person of any Holder.

(b) By Selling Holders. To the extent permitted by law, each selling Holder
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who have signed the registration statement, each person, if any,
who controls the Company within the meaning of the Securities Act, any
underwriter, and any other Holder selling securities under such registration
statement or any of such other Holder’s employees, advisors, agents, Affiliates,
representatives, partners, directors, or officers or any person who controls
such Holder within the meaning of the Securities Act or the Exchange Act,
against any Damages to which the Company or any such director, officer,
controlling person, underwriter, or other such Holder, employees, advisors,
agents, Affiliates, representatives, partner, director, officer, or controlling
person of such other Holder may become subject under the Securities Act, the
Exchange Act, or other federal or state law, insofar as such Damages (or actions
in respect to such Damages) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that such Violation occurs in
reliance upon and in conformity with written information furnished by or on
behalf of such Holder expressly for use in connection with such registration;
and each such Holder shall reimburse any legal or other expenses reasonably
incurred, as incurred, by the Company or any such director, officer, controlling
person, underwriter, or other Holder, employee, advisor, agent, Affiliate,
representative, partner, officer, director, or controlling person of such other
Holder in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, that the indemnity agreement contained
in this Section 9(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Holder, which consent shall not be unreasonably withheld, nor
shall the total amounts payable in indemnity by a Holder under this Section 9(b)
in respect of any Violation exceed the net proceeds received by such Holder in
the registered offering out of which such Violation arises.

(c) Notice. Promptly after receipt by an indemnified party under this
Section 9(c) of notice of the commencement of any action (including any
governmental action), such indemnified party shall, if a claim in respect of
such action is to be made against any indemnifying party under this
Section 9(c), deliver to the indemnifying party a written notice of the
commencement of such action and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense of
such action with counsel mutually satisfactory to the parties; provided, that an
indemnified party shall have the right to retain its own counsel and to
participate in the defense of such claim, with the fees and expenses to be paid
by the indemnifying party, if (i) representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate due to
actual or potential conflict of interests between such indemnified party and any
other party represented by such counsel in such proceeding; (ii) the
indemnifying party has agreed to pay such fees or expenses or (iii) the
indemnifying party shall have failed to assume the defense of such claim and
employ legal counsel reasonably satisfactory to the other parties; provided,
further, that the indemnifying party shall not in such event be responsible for
the fees and expenses of more than one firm of separate counsel with respect to
all indemnified parties, which firm shall be designated by the indemnified
parties and shall be subject to the indemnifying party’s approval, such approval
not to be unreasonably withheld, in connection with any action or separate but
related actions in the same jurisdiction, in addition to any local counsel,
unless in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels. If such defense is assumed by the indemnifying
party pursuant to the provisions hereof, such indemnifying party shall not
settle or otherwise compromise the applicable claim unless (i) such settlement
or compromise contains a full and unconditional release of such indemnified
party or (ii) the indemnified party otherwise consents in writing. If such
defense is not assumed, the indemnifying party will not be subject to any
liability for any settlement made by the indemnified party without the
indemnifying party’s consent (but such consent will not be unreasonably
withheld). The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to the indemnifying party’s ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 9, but the omission so to deliver written notice to the indemnifying
party shall not relieve the indemnifying party of any liability that it may have
to any indemnified party otherwise than under this Section 9(c).

(d) Defect Eliminated in Final Prospectus. The foregoing indemnity agreements of
the Company and the Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus was furnished to the indemnified party and was not
furnished to the person asserting the loss, claim, damage, or liability, at or
prior to the time such action is required by the Securities Act.

(e) Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) any
indemnified party or any controlling person of any such indemnified party, makes
a claim for indemnification pursuant to this Section 9 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 9 provides for indemnification in
such case or (ii) contribution under the Securities Act may be required on the
part of any such indemnified party or any such controlling person in
circumstances for which indemnification is provided under this Section 9, then,
and in each such case, each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such Damages in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party in connection with the actions which resulted in
such Damages as well as any other relevant equitable considerations. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 9(e) were determined by pro rata allocation (even if
the Holders or any underwriters or all of them were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 9(e). The amount
paid or payable by an indemnified party as a result of the Damages (or actions
in respect thereof) referred to above shall be deemed to include any legal or
other fees or expenses reasonably incurred by such indemnified party in
connection with investigating or, except as provided in Section 9(c), defending
any such action or claim. Notwithstanding the provisions of this Section 9(e),
no Holder shall be required to contribute an amount greater than the dollar
amount of the net proceeds received by such Holder with respect to the sale of
any Registrable Securities less any amounts paid in indemnity. No person or
entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

(f) Conflicts. Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in an underwriting agreement
entered into by the Company and the Holders in connection with underwritten
public offering are in conflict with the foregoing provisions, the provisions of
the underwriting agreement shall control.

(g) Survival. The obligations of the Company and Holders under this Section 9
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and shall survive the completion of any
offering of Registrable Securities in a registration statement and shall survive
the termination of this Agreement.

Section 10. “Market Stand-Off” Agreement.

Each Holder hereby agrees that it shall not, to the extent requested by the
Company or an underwriter of securities of the Company, sell or otherwise
transfer or dispose of any Registrable Securities or other shares of stock of
the Company then owned by such Holder (other than to “affiliates” (as that term
is defined in Rule 144(a)(1) of the Securities Act) of such Holder, donees or
partners of the Holder who agree to be similarly bound) for up to one hundred
eighty (180) days following the effective date of a registration statement of
the Company filed under the Securities Act; provided, that:

(a) such agreement shall be applicable to any Holder only as to any registration
statement that covers securities held by such Holder; and

(b) all officers and directors of the Company and holders of at least five
percent (5%) of the Company’s voting securities are bound by and have entered
into similar agreements.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the shares subject to
this Section 10 and to impose stop-transfer instructions with respect to the
Registrable Securities and such other shares of stock of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.

Section 11. Limitations on Subsequent Registration Rights.

For so long as any Holder has the right to request registration of Registrable
Securities pursuant to this Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than
Registrable Securities, and the Company shall not, without the prior written
consent of the Holders of seventy-five percent (75%) of the outstanding
Registrable Securities, enter into any agreement with any holder or prospective
holder of any securities of the Company that would allow such holder or
prospective holder to include securities in any registration filed by the
Company.

Section 12. Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the SEC that may at any time permit the sale of the Registrable Securities to
the public without registration, the Company agrees to use its commercially
reasonable efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date that the Company becomes subject to the reporting requirements of
the Securities Act or the Exchange Act;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements); and

(c) so long as a Holder owns any Registrable Securities, to furnish to the
Holder promptly upon request (and in no event more than five (5) days after the
receipt of such request), (i) a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company, and (iii) such other reports and documents of
the Company as a Holder may reasonably request in availing itself of any rule or
regulation of the SEC allowing a Holder to sell any such securities without
registration.

Section 13. Termination of the Company’s Obligations.

The Company shall have no obligations pursuant to Sections 2 and 3 with respect
to any Registrable Securities proposed to be sold by a Holder in a registration
pursuant to Sections 2 and 3 if, in the opinion of counsel to the Company, all
such Registrable Securities proposed to be sold by a Holder may be sold in a
60-day period without registration under the Securities Act pursuant to Rule
144(k) promulgated under the Securities Act.

Section 14. Damages to Holders.

The Company and the Holders agree that the Holders will suffer damages if the
Company fails to fulfill its obligations pursuant to Section 2 and 3 hereof and
that it would not be possible to ascertain the extent of such damages in the
event of such failure. Accordingly, the Company hereby agrees to pay as
liquidated damages and not as a penalty to the Holders of the Registrable
Securities (in accordance with their pro rata ownership of the Notes and
Warrants) if (i) the registration statement contemplated in Section 2 and 3 has
not been filed with the SEC by the Filing Date, or (ii) if at any time after
such registration statement has been declared effective by the SEC and such
registration statement ceases to be effective (any such failure or breach being
referred to as an “Event”), in the amount of $1,000 per day until such
registration statement has been filed or until such ineffective registration
statement has been declared effective by the SEC; provided, however, the amount
of such liquidated damages, in the aggregate, shall not exceed $150,000 and,
provided, further, that no damages shall be deemed to have accrued in the event
a registration statement is filed and made effective with respect to less than
all the Registrable Securities initially requested by the Holders as a result of
concerns regarding Rule 415 raised by the SEC and if the balance of all such
Registrable Securities are later registered pursuant to a registration as
provided for herein. While such Event continues, such liquidated damages shall
be paid not less often than each thirty (30) days. Any unpaid liquidated damages
as of the date when an Event has been cured by the Company shall be paid three
(3) days following the date on which such Event has been cured by the Company.

Section 15. Piggy-Back Registrations.

If at any time there is not an effective registration statement covering all of
the Registrable Securities and the Company shall determine to prepare and file
with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within thirty (30) days after receipt of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered to the extent the Company may do so without
violating registration rights of others which exist as of the date of this
Agreement, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required the consent of any
selling stockholder(s) to such inclusion under such registration statement.
Notwithstanding the foregoing, the rights provided for in this Section 15 shall
not apply to any registration originally filed by the Company within one hundred
eighty (180) days of the date of the Purchase Agreement.

Section 16. Tejas Warrants

The parties acknowledge and agree that Tejas will be permitted to include the
shares of Common Stock issuable upon exercise of the Tejas Warrants in any
registration of Registrable Securities effected pursuant to this Agreement,
provided that (i) applicable rules and interpretations of the SEC permit such
inclusion in the contemplated registration and (ii) in the case of any
underwriter cutback, the shares of Common Stock of Tejas will be subject to
exclusion prior to any cutback of the Registrable Securities. “Tejas Warrants”
shall mean the warrants issued or issuable to Tejas by the Company pursuant to
the Master Private Placement Engagement Letter between the Company and Tejas
dated June 21, 2007, as amended by that certain amendment dated July 24, 2007,
and as amended by that certain amendment dated September 17, 2007, as a result
of the issuance of the Registrable Securities by the Company pursuant to the
Purchase Agreement. Notwithstanding the foregoing, the rights of Tejas as
provided hereunder specifically exclude all of those rights set forth in
Sections 2, 6, 14 and 15

Section 17. General Provisions.

(a) Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties to this
Agreement. Any Holder that ceases to beneficially own any Registrable Securities
shall cease to be bound by the terms hereof or be entitled to any benefits or
rights hereunder (other than as expressly set forth herein).

(b) Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties to this Agreement and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement except as expressly provided in
this Agreement.

(c) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICTS OF
LAWS RULES OR PRINCIPLES THEREOF.

(d) Venue. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts serving Dallas County, Texas, for the purposes
of any action arising out of this Agreement, or the subject matter hereof. To
the extent permitted by applicable law, each party hereby waives and agrees not
to assert, by way of motion, as a defense or otherwise, in any such action
(a) that such party is not personally subject to the jurisdiction of the
above-named courts, (b) that the action is brought in an inconvenient forum,
(c) that it is immune from any legal process with respect to itself or its
property, (d) that the venue of the suit, action or proceeding is improper, or
(e) that this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

(e) Counterparts. This Agreement may be executed in two or more counterparts
including, without limitation, delivery by facsimile or electronic transmission,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits,
and schedules shall, unless otherwise provided, refer to sections and paragraphs
of this Agreement and exhibits and schedules attached to this Agreement, all of
which exhibits and schedules are incorporated in this Agreement by this
reference.

(g) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

(i) upon personal delivery to the party to be notified;

(ii) when sent by confirmed facsimile if sent during normal business hours of
the recipient, or if delivered after normal business hours, then on the next
Business Day;

(iii) three (3) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:



      If to the Company, to:

The X-Change Corporation

710 Century Parkway

Allen, Texas 75013

Attention: George DeCourcy, Chief Financial Officer

Facsimile: 972-359-6334

with a copy (which shall not constitute notice) to:

Strasburger & Price, LLP

901 Main Street, Suite 4400

Dallas, Texas 75202

Attention: Kevin Woltjen, Esq.

Facsimile: 214-659-4025

If to the Purchasers, addressed to each of them at:

Samson Investment Company

Samson Investment Company

Samson Plaza

Two West Second Street

Tulsa, Oklahoma 74103

Attention: Jeremy Rabinowitz

Facsimile: 918-591-7210

Ironman PI Fund (QP), L.P.

c/o Ironman Energy Capital, LP

4545 Bissonnet, Suite 291

Bellaire, Texas 77401

Attention: G. Bryan Dutt & Lisa Reisack

Facsimile: 713-218-6946

John Thomas Bridge and Opportunity Fund, LP
3 Riverway, Suite 1800

Houston, Texas 77076

Attention: George Jarkesy

Facsimile: 866-285-7314

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges
200 Crescent Court
Suite 300
Dallas, Texas 75201
Attention: R. Scott Cohen, Esq.
Facsimile: 214-746-7777



      If to Tejas, to:

Tejas Securities Group, Inc.

8226 Bee Caves Road

Austin, Texas 78746

Attn: Morris D. Weiss

Fax: 512-330-9791

      with a copy (which shall not constitute notice) to:

 
  Morrison Foerster
1290 Avenue of the Americas
New York, New York 10104-0050
Attn: John Hempill
Fax:  (212) 468-7900

or at such other address as the Company or any Purchaser may designate by
written notice to the other parties hereto given in accordance with this
Section 17(g).

(h) Amendment; Waiver; Termination.

(i) The parties hereto may not amend, modify or supplement this Agreement or
waive any provision hereof except pursuant to a written instrument making
specific reference to this Agreement that identifies itself as an amendment,
modification or supplement to this Agreement and that is executed by (i) the
Company and (ii) Holders holding seventy-five percent (75%) of the Registrable
Securities; provided, however, that any amendment, modification, supplement or
waiver that materially and adversely affects a Holder disproportionately as
compared to all other Holders of the same class of Registrable Securities shall
require the prior written consent of seventy-five percent (75%) of such Holders
so adversely affected. Notwithstanding anything in this Section 17(h) to the
contrary, if additional registration rights are granted to other parties in
accordance with Section 11, such parties may be added as parties to this
Agreement by execution of counterpart signature pages without any amendment of
this Agreement.

(ii) No action taken pursuant to this Agreement, including any investigation by
or on behalf of any party hereto, constitutes a waiver by the party taking such
action of compliance with any provision of this Agreement. The waiver by any
party hereto of any provision of this Agreement is effective only in the
instance and only for the purpose that it is given and does not operate and is
not to be construed as a further or continuing waiver of such provision or as a
waiver of any other provision. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right, power or remedy under this
Agreement, and no course of dealing between the parties hereto, operates as a
waiver or estoppel thereof. No single or partial exercise of any right, power or
remedy under this Agreement by any party hereto precludes any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies under this Agreement are cumulative, not alternative and are not
exclusive of any other remedies provided by law.

(iii) This Agreement shall terminate upon the date on which there are no longer
any Registrable Securities outstanding; provided, however, the provisions of
Section 9 and this Section 17 shall survive indefinitely.

(i) Non-Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, the Company and each Holder covenant, agree and acknowledge that
this Agreement may only be enforced against the parties hereto. All claims or
causes of action (whether in contract, tort or otherwise) arising out of or
relating to this Agreement (including the negotiation, execution or performance
of this Agreement and any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement) may be
made only against the parties hereto. No past, present or future officer,
director, shareholder, employee, incorporator, member, partner, agent, attorney,
representative or Affiliate of any party hereto (including any person
negotiating or executing this Agreement on behalf of a party hereto) shall have
any liability or obligation with respect to this Agreement or with respect to
any claim or cause of action (whether in contract, tort or otherwise) arising
out of or relating to this Agreement (including the negotiation, execution or
performance of this Agreement and any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement).

(j) Specific Enforcement. Each party hereto acknowledges and agrees that
irreparable damage would occur to the other parties hereto and that the other
parties hereto will not have an adequate remedy at law in the event that any of
the provisions of this Agreement to be performed by such party were not
performed in accordance with their specific terms or were otherwise breached.
Therefore, each party hereto is entitled to an injunction or injunctions to
prevent breaches of this Agreement by the other parties and to specifically
enforce the terms and provisions of this Agreement against such other parties
hereto in any court of competent jurisdiction, without bond or other security
being required, and appropriate injunctive relief may be applied for by such
parties and granted in connection therewith. Such remedies are, however,
cumulative and not exclusive and are in addition to any other remedies which any
party may have under this Agreement or otherwise.

(k) Costs And Attorney Fees. If any action, suit, or other proceeding is
instituted concerning or arising out of this Agreement or any transaction
contemplated under this Agreement, the prevailing party shall recover all of
such party’s costs and attorney fees incurred in each such action, suit, or
other proceeding, including any and all appeals or petitions from any such
action, suit, or other proceeding.

(l) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision(s) shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.

(m) Entire Agreement. This Agreement, together with all exhibits and schedules
to this Agreement, constitutes the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement and supersedes any
and all prior negotiations, correspondence, agreements, understandings, duties,
or obligations between the parties with respect to the subject matter of this
Agreement.

(n) Further Assurances. From and after the date of this Agreement, upon the
request of the Holders or the Company, the Company and the Holders shall execute
and deliver such instruments, documents, or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

1

IN WITNESS WHEREOF, the parties to this Registration Rights Agreement have
executed this Agreement as of the date first written above.

COMPANY:

THE X-CHANGE CORPORATION

By: /s/ George DeCourcy



    Name: George DeCourcy
Its: Chief Financial Officer

2

TEJAS:

TEJAS SECURITIES GROUP, INC.

By:
Name:
Its:


3

HOLDERS:

SAMSON INVESTMENT COMPANY

By: /s/ Stacy Schusterman



    Name: Stacy Schusterman
Its: Chief Executive Officer

4

IRONMAN PI FUND (QP), L.P.

By: IRONMAN ENERGY PARTNERS, L.P.,
its general partner

By: IRONMAN CAPITAL MANAGEMENT, LLC, its

general partner

By: /s/ G. Bryan Dutt



    Name: G. Bryan Dutt
Its: President

5

JOHN THOMAS BRIDGE AND OPPORTUNITY FUND, LP

By: /s/ George R. Jarkesy, Jr.



    Name: George R. Jarkesy, Jr.

Its: Managing Partner

6